signiticant index no department of the treasury oo internal_revenue_service washington d c mar t’ ep ra ad re dear this letter is in response to your request with respect to the above-referenced defined benefit pension_plan pursuant to revproc_90_49 for the plan_year commencing january revproc_90_49 sets forth the procedure whereby under certain circumstances a disallowance of the deduction of employer contributions to a qualified defined_benefit_plan may be obtained thereby fulfilling a condition under which such contributions could revert to the employer which were made for the plan_year commencing january based on the information submitted we have determined that contributions totaling may be considered as disallowed solely for the purpose of applying revrul_91_4 therefore the return of contributions not exceeding dollar_figure qualified status of the plan providing this reversion occurs no later than one year from the date of this letter in granting this approval we are not expressing any opinions as to the accuracy or acceptability of any calculations or other material submitted with your request would not adversely affect the this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent when filing forms for the plan years commencing date a copy of this letter must be attached to the schedule b a copy of this letter should be furnished to the enrolled_actuary for the plan we have sent a copy to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance concerning this matter please contact sincerely yours dy sm b_y david m ziegler manager employee_plans actuarial group
